Roache, J.
Bradley filed a bill in chancery in the Miami Circuit Court, praying for an injunction restraining Bearss and Spencer from proceeding in certain suit's then pending, as well as from commencing others. The associates, in vacation, granted the prayer of the bill, and made the order. At the succeeding term of the Miami Circuit Court, the president judge, on motion, dissolved the injunction. From this interlocutory order, the complainant below prayed an appeal, which was granted; but having failed to perfect his appeal, filed the record here and prosecutes it as upon a writ of error.
The dissolution of- the injunction by the Circuit Court, is the only error complained of.
Writs of error lie only to final judgments and decrees. R. S. 1843, p. 629, s. 11. The only mode of bringing before this Court the order or decree of an inferior Court granting or dissolving an injunction, is by appeal. R. S. 1843, p. 636, s. 70. Cain v. Foote, 8 Blackf. 454. The writ of error must therefore be dismissed.

Per Curiam.

The writ of error is dismissed with costs.